DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a valve, classified in B05B 12/087; and
II. Claims 8-14, drawn to a method for controlling leakage with the controlling element being a gate valve, a sliding valve or a cock, classified in B05B 1/3026.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product such as diaphragm valve.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different
classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During the return telephone conversation with Mr. David L. Heath on April 21, 2022, a provisional election was made without traverse to prosecute the invention I, where claims 1-7 read on the elected invention.  Affirmation of this election must be made by applicant in replying to this Office action.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 10,813,296. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions have the features of a valve comprising an inlet and an outlet, a body including a first seat and a second seat, a cavity in the body: a piston includes a flat front face, a nose extension, and a pilot ball adjacent the piston. 
Application Claims
U.S. Patent No. 10,813,296
1
1
2
2
3
3
4
4
5
5
6
15
7
17


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiBartolo (US 5,381,823) in view of Zaehe (US 6,119,722) and further in view of Vick (US 3,341,210).
With respect to claim 1, DiBartolo discloses a valve (Fig. 2), comprising: 
an inlet (132) and an outlet (142); 
a body (130 and 90) including a first seat (see Fig. 2 with additional annotation below) and a second seat (at 137), wherein the first seat and second seat are spaced apart from each other at a predetermined distance without a seal between the first and second seats; 
a cavity (cavity formed by 103 and 90) in the body;
a piston (134) positioned in the cavity, wherein the piston simultaneously contacts and rests against the first seat and the second seat when moving into the closed position, wherein the piston includes a front face that contacts the first seat (via the annular nose extension) when in the closed position; and
a pilot ball (104) adjacent the piston, wherein the pilot ball is disposed in a pilot seat (118. Member 118 provides a seat/contact area for pilot ball 104) and a rear surface (pointed by marker 135) of the piston butts against the pilot seat (see Fig. 2 with additional annotation below) at a maximum position of the piston.
DiBartolo does not disclose wherein each of the first seat and the second seat is a seat that is a mechanical stop that prevents the piston from extending further than the closed position.
However, Zaehe teaches a valve (40, Fig. 1), comprising an inlet (Port 1) and an outlet (Port 2); a body (combination of 44 and 42) including a first seat (seat where right end of piston 20 rests) and a second seat (seat where left part of piston 20 rests), wherein the first seat and second seat are spaced apart from each other at a predetermined distance; a cavity in the body; a piston (20) positioned in the cavity, wherein the piston rests against the first seat and the second seat when in the closed position; and a pilot ball (11) adjacent the piston. Zaehe also teaches wherein each of the (first and second) seat(s) is a mechanical stop that prevents the piston from extending further than the closed position.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of the mechanical stop seat, as taught by Zaehe to DiBartolo’s seats in order to seal/close the valve (col. 3, lines 6-59 and Fig. 1). A skilled artisan would have had a reasonable expectation of success in using the mechanical stop seat taught by Zaehe in the device of DiBartolo because the selection of a known device/structure based on its suitability for its intended purpose is sufficient since only the expected results would be attained.  Furthermore, one having ordinary skill in the art would have been motivated to use the mechanical stop seat taught by Zaehe in the device of DiBartolo because such a change is a mere alternative and functionally equivalent device/structure.  And because such a change would only produce an expected result, i.e, a sealed/closed valve.  The use of alternative and functionally equivalent device/structure would have been desirable to those of ordinary skill in the art based on the economics (manufacturing cost) and availability of components (feasibility of the manufacturing process).
DiBartolo does not disclose the piston includes a flat front face, a nose extension that extends outward and away from a center portion of the front face, wherein the nose extension has an opening through a center of a front surface thereof.
However, Vick teaches a valve (Fig. 1), comprising an inlet (inlet passage 12) and an outlet (outlet passage 14); a body (combination of 48, 10 and 16) including a valve seat (valve seat 18); a cavity (defined by 48) in the body; a piston (poppet member 20) positioned in the cavity, wherein the piston simultaneously contacts and rests against the valve seat when moving in the closed position (Fig. 1), wherein the piston includes a flat front face that contacts the valve seat when in the closed position; and a nose extension (inwardly extending projection 22) that extends outward from a center portion of the front face, wherein the nose extension has an opening (central opening of cylindrical member 34 and small orifices 24) through a center a front surface thereof (See Fig. 1 of Vick with additional annotation below). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of the nose extension that extends outward and away from a center portion of the flat front face, as taught by Vick to DiBartolo’s front face in order to provide damping arrangement which prevents valve instability (col. 1, lines 41-43). 
With respect to claim 2, DiBartolo’s valve modified by Zaehe’s mechanical stop seat and Vick’s nose extension, DiBartolo further discloses wherein the inlet is positioned in a first side of the body and the outlet is positioned in a second side of the body, the second side being substantially perpendicular to the first side (see Fig. 2 with additional annotations below).
With respect to claim 3, DiBartolo’s valve modified by Zaehe’s mechanical stop seat and Vick’s nose extension, DiBartolo further discloses wherein the first seat is positioned on the first side with respect to the outlet and the second seat is positioned on the second side with respect to the outlet, the first side being closer to the inlet than the second side (see Fig. 2 with additional annotation below). 
With respect to claim 4, DiBartolo’s valve modified by Zaehe’s mechanical stop seat and Vick’s nose extension, DiBartolo further discloses the valve further comprising a spring (140) bearing against the piston to maintain the piston in the closed position.
With respect to claim 5, DiBartolo’s valve modified by Zaehe’s mechanical stop seat and Vick’s nose extension, DiBartolo further discloses the valve further comprising a spring (94) bearing against the pilot ball to maintain the pilot ball in the closed position.
With respect to claim 6, DiBartolo’s valve modified by Zaehe’s mechanical stop seat and Vick’s nose extension, Vick further teaches wherein the pilot ball is in fluid communication with the opening at the center of the front surface of the piston and is downstream therefrom as fluid flows through the valve.
With respect to claim 7, DiBartolo’s valve modified by Zaehe’s mechanical stop seat and Vick’s nose extension, DiBartolo further discloses wherein a side surface (See enlarged Fig. 2 below with additional annotation) of the piston perpendicular to the rear surface and closer to the pilot seat than the second seat butts against the body.

    PNG
    media_image1.png
    378
    894
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    381
    458
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    418
    583
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a pilot valve: Pensa, Feroy, DiBartolo and Sagawa.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752         
May 2, 2022